Citation Nr: 1242263	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and M.M.



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to February 1946 and from April 1951 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, finding that new and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death had not been received.  The appellant timely appealed such decision. 

In connection with her appeal, the appellant and M.M. testified at a hearing in November 2007 before a Veterans Law Judge.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

Thereafter, in January 2008, the Board determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant subsequently filed a claim alleging that there was clear and unmistakable error in the Board's January 2008 decision.  A June 2008 Board decision found that there was no clear and unmistakable error in the January 2008 Board decision.  Thereafter, the appellant appealed the June 2008 to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Memorandum Decision, the Court vacated and remanded the June 2008 Board decision.  Therefore, in accordance with the Court's decision and in a separate decision issued simultaneously with this decision, the Board determined that there was in fact clear and unmistakable error in the January 2008 decision and, as such, reopened the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The decision herein addresses such claim on the merits.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he committed suicide on November [redacted], 1954, and the cause of death was listed as carbon monoxide poisoning.

2.  The cause of the Veteran's death is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2004 letter, sent prior to the initial unfavorable decision issued in January 2005, and a December 2006 letter advised the appellant of the evidence and information necessary to substantiate her cause of death claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  In this regard, both letters informed her that, in order to establish service connection for the cause of the Veteran's death, the evidence must show that he died while on active duty or from a service-connected injury or disease.  The Board notes that the Veteran was not service-connected for any disability at the time of his death and, as such, the Hupp provision requiring that VA inform an appellant of the conditions for which the Veteran was service-connected at the time of his death is inapplicable.  Furthermore, the Board finds that the appellant has demonstrated actual knowledge of the evidence and information necessary to substantiate her claim based on condition not yet service-connected.  In this regard, in her written correspondence and at her November 2007 Board hearing, she offered arguments that the Veteran's death should be service-connected as the Veteran killed himself due to depression related to coccidioidomycosis, which she alleges he was treated for in service, and its recurrence, or due to the fear of recurrence.  Therefore, the Board finds that VA complied with the Hupp notice provisions and any deficiency in such notice has been rendered non-prejudicial to the appellant as she demonstrated actual knowledge of the elements necessary to substantiate her claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Additionally, a November 2007 letter advised the appellant of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that the appellant's claim was not readjudicated by the AOJ subsequent to the December 2006 or November 2007 letters; however, she did not submit any additional evidence relevant to the claim adjudicated herein after the such letters were sent to her. In this regard, all evidence received subsequent to such letters is duplicative of the evidence that was already of record.  Therefore, the failure by the AOJ to conduct a subsequent readjudication is not prejudicial because the result of such a readjudication on exactly the same evidence and law previously considered would be no different than the previous adjudication.  See generally Medrano v. Nicholson, 21 Vet App 165 (2007).  Moreover, as the Board concludes herein that the preponderance of the evidence is against the appellant's claim, any question as to the appropriate effective date to be assigned is rendered moot. Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the Board obtained medical opinions from the Veterans Health Administration (VHA) in November 2011 with an addendum in March 2012 and August 2012.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board finds that such VA opinions is adequate to decide the issue as they are predicated on a review of the record, to include his service treatment records, post-service records, and lay statements.  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Analysis

At her November 2007 Board hearing and in documents of record, the appellant contends that the Veteran committed suicide in 1954 because he was depressed and terrified at the recurrence of coccidioidomycosis, which she alleges he was treated for in service.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate indicates that he committed suicide on November [redacted], 1954.  The cause of death was listed as carbon monoxide poisoning.  An autopsy was performed at this time and anatomic diagnoses of carbon monoxide poisoning, early portal cirrhosis of the liver, and fibrinous pleurisy of the right lung were assigned.  It was noted that the right lung was involved in an active fibrinous pleurisy with 95 percent of these being tubercular in origin.  

Service treatment records confirm that the Veteran was hospitalized from July 1951 to October 1951 following a number of symptoms including cough and pleuritic pain.  A chest X-ray at this time disclosed consolidation of the right middle lobe of the lung.  The Veteran was started on penicillin and a very slow resolution of the right middle lobe followed.  An X-ray taken in October 1951 revealed almost complete resolution in the right middle lung field.  It was also noted that a coccidioidin skin test was positive in July 1951, but a culture of sputum and gastric washings for tubercle bacilli and coccoidiodes were repeatedly negative.  The Veteran was examined at discharge, and he was noted to be feeling quite well.  A diagnosis of pneumonia of the right middle lobe was assigned.  There is also a letter dated in September 1953 from the appellant's mother in which she indicated that she visited her daughter in August 1951 and learned that the Veteran was in the hospital with Coccidioides.  She indicated that the physician informed her this had a very slow recovery.  

According to a VA treatment record dated May 1963, the Veteran was treated in February 1954 for tonsillitis.  The authoring physician noted that the Veteran seemed to be of a highly nervous and excitable nature at that time.  

Additionally, the appellant has submitted numerous lay statements in support of her claim.  A letter dated March 1963 from a friend of the Veteran notes that the Veteran told him that he contracted some kind of sickness while on active duty and that this sometimes left him feeling very low and depressed.  An individual purporting to be a friend of the appellant's sister indicated in a letter dated April 1963, the Veteran was very nervous, insecure and out of touch with reality and life.  An April 1963 letter from a fellow soldier noted the Veteran to be unfriendly.  It also notes that the Veteran was diagnosed with what was called "Valley Fever."  A May 1963 letter from a woman reporting to be a friend of the appellant indicates that the Veteran was very antisocial and exhibited strange behavior, including cutting his arms with a razor blade and sticking his head in the oven on one occasion.  A 20 year friend of the Veteran also submitted a letter dated May 1963, alleging that after returning from service, the Veteran was far more concerned about his health and physical well-being than he was prior to service.  The record contains numerous other letters from 1963 alleging that the Veteran behaved strangely and that he seemed different after military service.  A friend also wrote in November 1969 that the Veteran used to complain about his nerves and his bad lungs.  

The record also contains a private opinion dated August 2005 and signed by a physician with the initials W.E.F.  According to statement provided by Dr. F, he reviewed the autopsy report of the Veteran and concluded that the gross autopsy findings and final autopsy diagnosis was consistent with a clinical diagnosis of so-called "Valley Fever."  Dr. F indicated that findings of active fibrinous pleuritis may occur due to tuberculosis or other bacterial or fungal organisms.  

The Board obtained a medical opinion from a VA psychiatrist in November 2011.  The psychiatrist noted that there was not sufficient evidence to indicate that it was at least as likely as not that the Veteran killed himself due to depression related to coccidioidmycosis.  This opinion was deemed inadequate by the Board for lack of sufficient rationale, and the VA psychiatrist provided VA with a more thorough explanation for why there was insufficient evidence in a March 2012 addendum opinion.  The psychiatrist explained that the Veteran's death by carbon monoxide is deemed to have been suicide based on earlier descriptions of the Veteran alluding to committing suicide by similar means.  The psychiatrist also reviewed a statement from the Veteran's general or primary care provider from 1963 in which the Veteran was described as "highly nervous and excitable" in nature.  The VA psychiatrist did not find this statement to suggest the existence of depression as there was no indication that the provider had an expertise in psychiatry.  In addition, the statement was brief and very nonspecific in nature.  The psychiatrist also considered the descriptions provided by the Veteran's family and friends, including those describing his excessive drinking.  The psychiatrist indicated that, if the Veteran was alcohol dependent and intoxicated much of the time, it might greatly be part of all the other disturbing behaviors described by these individuals.  Having considered the above, the VA psychiatrist opined that, without a psychiatric or psychological interview or any statement about the Veteran while he was alive, he was unable to offer any specific diagnosis, beyond one of highly likely alcohol dependence.  The examiner also noted that there was certainly no direct or definitive clinical evidence or other statements directly indicating that the Veteran's suicide was due to depression as a direct result of his medical condition or fear of recurrence of that condition.  

The VA psychiatrist also determined that there was not adequate clinical psychiatric or psychological evidence documented prior to the Veteran's death that would allow one to conclude that the Veteran suffered from a psychiatric disorder at the time of his death that manifested during his treatment for coccidiodmycosis in 1951.  The examiner reviewed anecdotal lay statements, but noted that these only allowed for speculation rather than first hand data in the form of statements made by the Veteran to a mental health professional during the time period in question.  The record contained no such evidence.  The VA psychiatrist again stressed that active and possibly chronic alcohol abuse or dependence might have been present during this time and it might have contributed to the descriptions of disturbing behaviors in the above noted statements.  The VA psychiatrist explained that no further opinion could be provided as there was insufficient evidence regarding the Veteran who died in 1954.  

Finally, VA obtained a medical opinion from a physician of infectious diseases in August 2012.  The physician opined that there was no evidence to suggest that coccidioidomycosis ever played an isolated and pathogenic role in the Veteran's lung pathology.  The physician explained that, while the Veteran showed evidence for prior exposure to Coccidioides, there was no serologic or clinical evidence for an active infection.  In fact, even if the Veteran had been found to have coccidioidomycosis, the medical records indicate that the Veteran's clinical course improved to baseline and that he was asymptomatic a month after his initial presentation, with a chest X-ray revealing "almost complete resolution" of the previously noted infiltrates.  Because of this lack of evidence of Coccidioides playing any pathogenic role in the Veteran's clinical course, coccidioidomycosis was ruled out in March 1954 as the Veteran's symptoms had resolved.  

The physician recognized that a private physician (Dr. F) had stated that the findings of active fibrinous pleurisy, with 95 percent of them tubercular in origin, could be explained by Coccidioidomycosis.  However, upon review of the records and the medical review of causes of fibrinous pleurisy, the physician concluded that there was no way to prove that coccidioidomycosis would cause these changes, particularly given the normal lung tissue seen on autopsy.  The physician explained that fibrinous changes are suggestive of any type of inflammation and could be due to any infection.  While there was a strong indication for the Veteran having had some sort of granulomatous type of lung disease in the past, the fibrinous inflammation was only suggestive of exposure and did not necessarily indicate active infection.  

The Board finds that the March 2012 and August 2012 VHA opinions were predicated on a review of the record, to include the Veteran's service treatment records, post-service records, and lay statements.  Moreover, both physicians are experts in their respective fields and considered governing medical principles in offering their opinions.  Furthermore, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the VHA opinions.

Accordingly, the preponderance of the above evidence demonstrates that service connection for the cause of the Veteran's death is not warranted.  The Board is not disputing that the Veteran suffered from a lung condition during active service that required hospitalization.  However, a review of the 1951 treatment records reveals that after a slow recovery, reexamination of the chest revealed an almost complete resolution of the Veteran's condition.  The Veteran was also noted to be feeling quite well at the time of discharge.  The record contains no further evidence of treatment for a lung condition between October 1951 and the Veteran's death.  The VA physician of August 2012 also concluded that there was no evidence that coccidioidomycosis played any role in the Veteran's lung pathology.  While a skin test was positive for exposure, subsequent testing revealed no active infection.  Finally, the record contains no competent evidence linking the Veteran's suicide in 1954 to his in-service lung condition that had resolved or a psychiatric disorder that resulted from his fear of a recurrence of such lung condition.  In this regard, the March 2012 VA psychiatrist determined that there was insufficient evidence of record to relate the Veteran's suicide to a lung condition or to determine that the Veteran suffered from an actual psychiatric disability prior to his death, such as depression, related to military service.  The psychiatrist explained that without records of objective evidence such as an interview between the Veteran and a mental health professional, a proper diagnosis could not be offered.  All that is of record are purely anecdotal descriptions made by others and a nonspecific statement offered by a physician not trained in psychiatry.  As such, a proper diagnosis could not be established some 58 years after the Veteran's death.  Therefore, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death is not warranted.  

The Board recognizes that the appellant truly believes the Veteran's suicide was a result of his in-service treatment for a lung condition, or due to his fear of a recurrence of such condition.  In March 1963, she submitted a lengthy statement describing in detail the Veteran's tendencies for violence, drinking, heavy smoking and abnormal behavior, dating back to the date of their wedding.  In a statement dated December 1988, she reported that in July 1951, while on sick leave, the Veteran began talking about suicide and actually attempted it once.  While the Board has considered these statements, they fail to suggest that the Veteran took his own life for a lung condition that had resolved.  The fact that the Veteran had tendencies to be cruel or behave inappropriately in no way suggests that he ultimately killed himself because of his in-service lung treatment.  The appellant also submitted numerous letters from individuals who knew the Veteran that described the Veteran's anti-social ways.  Again, however, this in no way relates the Veteran's suicide to his in-service lung condition or fear of a recurrence of such condition.   

Moreover, while the appellant and others are competent to describe the Veteran's behavior, the Board finds that they are not competent to render an opinion that he suffered from a psychiatric disorder related to his service at the time of his suicide.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the diagnosis of a psychiatric disorder and the potential relationship between it and any instance of the Veteran's military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, there is no indication that the appellant or the other lay witnesses possess the requisite training to diagnose a psychiatric disorder or relate it to any incident of service.  Specifically, psychiatric disorders are diagnosed in accordance with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and there is no evidence that the appellant or other lay witnesses have the specialized knowledge to do so.     

The Board has also considered the statements in which the Veteran reportedly said he was depressed because of his lung disease.  However, these too fail to demonstrate that the Veteran's suicide was a result of his in-service lung condition.  As evident from the in-service treatment records and the findings of the August 2012 VA physician, the Veteran's in-service lung disease resolved with treatment.  In other words, he was not suffering from an active lung disorder after separation from active duty.  If the Veteran did in fact report being depressed from a lung condition following his separation from active duty, there is no evidence of record to suggest that this undocumented post-service lung injury was somehow related to his in-service condition.  As such, these contentions fail to suggest that the Veteran committed suicide in 1954 due in any way to his resolved in-service lung disorder.  

The Board recognizes that Dr. F indicated in August 2005 that the autopsy report's finding of active fibrinous pleuritis was consistent with a clinical diagnosis of so-called "Valley Fever."  However, Dr. F did not provide any rationale for this opinion, aside from saying that the findings were consistent with tuberculosis or other bacterial or fungal infections.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The August 2012 physician explained that there was no way to prove that coccidioidomycosis would cause these changes, particularly given the normal lung tissue seen on autopsy.  She explained that fibrinous changes are suggestive of any type of inflammation and could be due to any infection.  While there was a strong indication for the Veteran having had some sort of granulomatous type of lung disease in the past, the fibrinous inflammation was only suggestive of exposure and did not necessarily indicate active infection.  In light of the August 2012 physician's detailed discussion, the Board finds her opinion that there was no evidence to suggest that coccidioidomycosis ever played a role in the Veteran's lung pathology to be more probative.  

Finally, the Board recognizes that the appellant believes the Veteran suffered from coccidioidomycosis after his separation from military service, and ultimately, until his death.  The appellant's sister also submitted a statement dated September 2004 in which she indicated the Veteran was treated for Valley Fever in 1951.  However, the record contains no evidence to demonstrate that these individuals have the requisite training and expertise to diagnose such a medical condition.  See Woehlaert, supra.  In this regard, the diagnosis of a lung condition involves specific diagnostic testing and there is no indication that the appellant or her sister possess the requisite expertise to administer such tests or interpret their results.  Moreover, while the appellant's sister is competent to testify to the Veteran's alleged treatment, the credibility of such statement is outweighed by the contemporaneous medical evidence of record.  In this regard, such reflects that the Veteran's in-service lung disease resolved prior to his separation from active duty.  The appellant also submitted an excerpt from The Merck Manual defining coccidioidomycosis.  However, a book defining a medical condition in no way suggests that the Veteran himself suffered from this condition - a condition for which cultures were repeatedly negative in 1951.  See Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998)).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


